 


113 HR 759 IH: Equal Standards in Hiring Americans Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 759 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Alexander (for himself and Mr. Schock) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To provide that a certain proposed rule published by the Office of Federal Contract Compliance Programs shall have no force or effect unless the Department of Labor is first certified to be in compliance with such rule. 
 
 
1.Short titleThis Act may be cited as the Equal Standards in Hiring Americans Act. 
2.Proposed ruleThe proposed rule published by the Office of Federal Contract Compliance Programs of the Department of Labor in the Federal Register on December 9, 2011 (76 Fed. Reg. 77056 et seq.) and any subsequent rule that is substantially the same shall have no force or effect, unless the Secretary of Labor certifies to Congress that each office and division within the Department of Labor is complying with the requirements of such rule. 
 
